Dear Mr. Moresi:
We received your request for an opinion regarding a proposed donation from a private corporation to the Vermilion Parish Police Jury.  It is our understanding, from the facts outlined in your request, that the private corporation would like to build a golf driving range, at its cost, on a tract of land in Vermilion Parish and subsequently transfer title to the property and improvements to the Vermilion Parish Police Jury.  The non-profit corporation is considering two options.  First, it is proposing to purchase the property, build the range, and subsequently donate it to the Police Jury.  Second, it is considering assigning its option to purchase the site to the Police Jury and thereafter donating the purchase price to the Police Jury with the agreement that the proceeds be used to purchase the property.  You question if these options violate any statutory or constitutional provisions.
Article 7, Section 14(A) of the Louisiana Constitution of 1974 prohibits the state or any of its political subdivisions from donating or loaning public funds, credit, property, or other things of value to or for any person, association, or corporation, public or private.  This article does not, however, prohibit the state or any of its political subdivisions from receiving a donation.  Further, Article 6, Section 23 of the Louisiana Constitution of 1974 specifically provides that political subdivisions may acquire property for any public purpose by purchase, donation, expropriation, exchange, or otherwise. "Public purpose" is generally defined as that which pertains to public welfare, health and safety.
Thus, it is our opinion that there are no constitutional or statutory provisions that prohibit the Vermilion Parish Police Jury from receiving a donation of property from a private corporation.  Each proposed option, as outlined in your request, is a donation.  The first is simply a donation of the property and improvements and the second is a donation of the purchase price for the property.  Clearly, providing a public recreational area to the citizens of Vermilion Parish promotes public welfare.  In fact, the governing body of any parish or municipality is authorized by statute to establish and maintain playgrounds and recreation centers or facilities.  La. R.S. 33:4553.
Therefore, it is our opinion that the Vermilion Parish Police Jury may receive a donation of property, through either option outlined in your request, from a private corporation.
If you have any questions or comments, please contact our office.
With kindest regards,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY:  ______________________________ TINA VICARI GRANT Assistant Attorney General
RPI:TVG:jv